Exhibit 99.1 Investor Relations3QFY08 Conference CallJuly 15, 2008 With the exception of historical information, the matters discussed in thispresentation are forward looking statements that involve a number of risksand uncertainties. The actual results of the Company could differsignificantly from those statements. Factors that could cause or contributeto such differences include, but are not limited to: continuing demand forthe Company’s products; competitive factors; the Company’s ability tofinance future growth; the Company’s ability to produce and market newproducts in a timely fashion; the Company’s ability to continue to attractand retain skilled personnel; the Company’s ability to identify, evaluate,and close suitable acquisitions; and the Company’s ability to sustain orimprove current levels of productivity. Further information on theCompany’s risk factors is contained in the Company’s quarterly andannual reports and filed with the Securities and Exchange Commission. Safe Harbor Statement Under thePrivate Securities Litigation Reform Actof Introduction and Welcome •Introduction and Welcome •Agenda –Third Fiscal Quarter FY 2008 summary –Strategy Going Forward –Questions and Answers Third Fiscal Quarter 2008 Summary •Gross revenues $2.97 MM (increase of 12.8% from 3Q07) –Pharmaceutical software and services $1.97 MM (up 19.0% from 3Q07) •Record high quarter –Words+ subsidiary $993,000 (up 2.2% from 3Q07) •Record high quarter •Shipments of Say it! SAM products going well, PDA shipments more than 80%higher than last year’s first three quarters •SG&A
